Title: To Thomas Jefferson from Martha Jefferson Randolph, 23 May 1791
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



My Dear Papa
Monticello May 23, 1791

As you have been so long without hearing from any of us Mr. Randolph begged me to write a few lines to you that you might not be uneasy. He had began to do it himself but was prevented by a very bad cut in his thumb. It is almost 5 weeks since I have recieved a letter from you which I attribute to the irregularity of the post: that of Charlottesville they say is reestablished. Anthony has been to innoculate your trees. We had strawberries here the 2d of this month and cherries I think the 9th tho they had had both some time before that at Richmond. As I did not expect to have written this week it was so late before I began that I am obliged to be very concise for fear of missing the post which is expected in town early this morning and by which I am in hopes of recieving a letter from you. Adieu My Dear Papa. We have all been in perfect health here and are extremly obliged to you for the veils you sent us. I am with the tenderest love your affectionate child,

M. Randolph


The largest of the beans you sent me is come up and very flourishing but none of the others have as yet made their appearance.

